

Exhibit 10.1




NINTH AMENDMENT TO
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of February 21, 2020 is by and between DHI Mortgage
Company, Ltd., a Texas limited partnership (the “Seller”), the Buyers party to
the Repurchase Agreement (defined below) (the “Buyers”), and U.S. Bank National
Association, a national banking association, as administrative agent for the
Buyers (the “Administrative Agent”).
RECITALS
A.    The Seller, the Buyers, and the Administrative Agent are parties to a
Second Amended and Restated Master Repurchase Agreement dated as of February 27,
2015, a First Amendment to Second Amended and Restated Master Repurchase
Agreement dated as of February 26, 2016, a Second Amendment to Second Amended
and Restated Master Repurchase Agreement dated as of June 24, 2016, a Third
Amendment to Second Amended and Restated Master Repurchase Agreement dated as of
September 23, 2016, a Fourth Amendment to Second Amended and Restated Master
Repurchase Agreement dated as of February 24, 2017, a Fifth Amendment to Second
Amended and Restated Master Repurchase Agreement dated as of February 23, 2018,
a Sixth Amendment to Second Amended and Restated Master Repurchase Agreement
dated as of February 22, 2019, a Seventh Amendment to Second Amended and
Restated Master Repurchase Agreement dated as of March 26, 2019, and an Eighth
Amendment to Second Amended and Restated Master Repurchase Agreement dated as of
June 21, 2019 (as amended, restated, or otherwise modified from time to time,
the “Repurchase Agreement”).
B.    The parties hereto desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2.Amendments.
2.1    Definitions. Section 1.2 of the Repurchase Agreement is amended by adding
or amending and restating, as applicable, the following definitions thereto, to
read in their entireties as follows:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.
“Covered Entity” means any of the following:
(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” means has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. § 252.81, 47.2 or 382.1, as applicable
“Eligible Capitalized Servicing Rights” means Capitalized Servicing Rights for
which the Seller has obtained a third party valuation report acceptable to the
Administrative Agent.




1





--------------------------------------------------------------------------------



“LIBOR Margin” means 1.60%.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“Seller’s Consolidated Tangible Net Worth” means, as of any date, the remainder
of (a) all assets of the Seller and the Restricted Subsidiaries on a
Consolidated basis minus (b) the sum of (i) all GAAP Indebtedness and all
Contingent Indebtedness of the Seller and the Restricted Subsidiaries, (ii) all
assets of the Seller and the Restricted Subsidiaries which would be classified
as intangible assets under GAAP, including, but not limited to, Capitalized
Servicing Rights that are not Eligible Capitalized Servicing Rights, Eligible
Capitalized Servicing Rights in excess of one percent (1%) of the aggregate
outstanding principal balance of the mortgage loans serviced, goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, deferred
charges and intercompany receivables; provided that Eligible Capitalized
Servicing Rights up to one percent (1%) of the aggregate outstanding principal
balance of the mortgage loans serviced will not be deducted under this clause
(ii), (iii) investments in and advances to Unrestricted Subsidiaries and
Affiliates, and (iv) investments in and advances to JVs.
“Swap Obligations” means, with respect to any Person, any and all obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swaps and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any
Swap.
“Termination Date” means the earlier of (i) February 19, 2021, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.
2.2    Request for Increase in Maximum Aggregate Commitment. Section 2.3 of the
Repurchase Agreement is amended and restated in its entirety as follows:
2.3. Request for Increase in Maximum Aggregate Commitment. The Seller may from
time to time, by giving advanced written notice of at least two Business Days to
the Administrative Agent in the form of Exhibit G hereto, request an increase in
the Maximum Aggregate Commitment in increments of $25,000,000, with a minimum
increase of $25,000,000 to a specified amount up to $1,500,000,000 for a period
for such increase being designated by the Seller (but not less than 30 days, or
if less, the period remaining until the Termination Date); provided that no
Default has occurred that has not been cured before it has become an Event of
Default, and no Event of Default has occurred that the Administrative Agent has
not declared in writing to have been waived or cured. Upon receipt of such
request, the Administrative Agent may request one or more existing Buyers or new
Buyers (which new Buyers are acceptable to the Seller) to provide increased
Commitments to finance all or a portion of the requested increase. The
Administrative Agent shall notify the Seller of such new and existing Buyers’
responses to requests for increased or new Commitments. Following such notice,
to achieve the full amount of a requested increase, with the prior consent of
the Administrative Agent, the Seller may invite additional new Buyers to provide
such increase. Any increase under this Section 2.3 shall be in the sole
discretion of the Administrative Agent and the Buyers, and no Buyer will have
any obligation to increase its Committed Sum. The consent of the Administrative
Agent and the Buyers to an increase under this Section 2.3 shall be evidenced by
the Administrative Agent providing to the parties to this Agreement an updated
Schedule BC. If an increase in the Maximum Aggregate Commitment is achieved,
then the Pro Rata ownership interest in the Purchased Loans of each Buyer shall,
following funding by the Buyers increasing their Commitment Sums or by the new
Buyers, automatically be adjusted proportionately. Upon the expiration of any
such increase, the Seller shall, to the extent required, reduce the Aggregate
Outstanding Purchase Price to the amount of the Maximum Aggregate Commitment as
then in effect, and the ownership interests in the Purchased Loans of each Buyer
shall automatically be adjusted accordingly.
2.3    Tangible Net Worth. The Repurchase Agreement is amended by amending and
restating Section 17.12 thereto, to read as follows:
17.12.    Tangible Net Worth. At all times, the Seller’s Consolidated Tangible
Net Worth shall not be less than $120,000,000.




2





--------------------------------------------------------------------------------





2.4    Liquidity. The Repurchase Agreement is amended by amending and restating
Section 17.14 thereto, to read as follows:
17.14.    Liquidity. Seller’s Liquidity shall at all times be no less than
$45,000,000.
2.5    Acknowledgement Regarding Any Supported QFCs. The Repurchase Agreement is
amended by adding a new Section 38 thereto, to read as follows:
38    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Repurchase Documents provide support, through a guarantee
or otherwise, for Swap Obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the
Repurchase Documents and any Supported QFC may in fact be stated to be governed
by the laws of the State of New York and/or of the United States or any other
state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Repurchase Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Repurchase Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Nonfunding Buyer shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
2.6    Schedules. Schedule BC to the Repurchase Agreement is amended and
restated to read in its entirety as set forth on Schedule BC hereto.
2.7    Compliance Certificate. Exhibit C to the Repurchase Agreement is amended
and restated to read in its entirety as set forth on Exhibit C hereto.
Section 3.Effectiveness. This Amendment shall become effective as of the date
first above written upon the Seller’s fulfillment of the following conditions
precedent:
3.1    The Administrative Agent shall have received (or be satisfied that it
will receive by such deadline as the Administrative Agent shall specify) the
following, all of which must be satisfactory in form and content to the
Administrative Agent:
(a)this Amendment, duly executed by the Seller, the Required Buyers, and the
Administrative Agent;
(b)an amended and restated Fee Letter, duly executed by the Seller and the
Administrative Agent; and




3





--------------------------------------------------------------------------------



(c)a certificate of the General Partner’s corporate secretary or assistant
secretary or other authorized officer dated as of the date hereof as to (i) the
incumbency of the officers of the Seller executing this Amendment and all other
Repurchase Documents executed or to be executed by or on behalf of the Seller,
(ii) the authenticity of their signatures, and specimens of their signatures
shall be included in such certificate or set forth on an exhibit attached to it
(the Administrative Agent, the Buyers and the Custodian shall be entitled to
rely on that certificate until the Seller has furnished a new certificate to the
Administrative Agent), (iii) resolutions of the General Partner’s board of
directors, authorizing the execution, delivery and performance by the Seller of
this Amendment and all other Repurchase Documents to be delivered by the Seller
pursuant to this Amendment and (iv) copies of the Seller’s (1) limited
partnership agreement, (2) certificate of limited partnership issued by the
state of Texas, (3) articles of incorporation certified by the Secretary of
State of the State of the General Partner, and (4) bylaws and all amendments, or
certification that there have been no changes to such documents since a true and
correct copy thereof was delivered to the Administrative Agent and that such
documents are in full force and effect.
3.2    Payment to the Administrative Agent or the Custodian, as applicable, of
all fees and expenses (including the disbursements and reasonable fees of the
Administrative Agent’s attorneys) of the Administrative Agent and the Buyers
payable by Seller pursuant to Section 9 of the Repurchase Agreement accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
Section 4.Miscellaneous.
4.1    Ratifications. This Amendment shall modify and supersede all terms and
provisions set forth in the Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Documents are ratified
and confirmed and shall continue in full force and effect.
4.2    Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.
4.3    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, the Buyers, the Administrative Agent, and their
respective successors and assigns, except that the Seller may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and, to the extent required by the
Repurchase Agreement, the Buyers.
4.7    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
4.9    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.




4





--------------------------------------------------------------------------------



4.10    Joinder of New Buyers. Each of Capital One Bank and Veritex Community
Bank (each a “New Buyer” and collectively the “New Buyers”) agrees to be bound
by the provisions of the Repurchase Agreement and agrees that it shall, on the
date of this Amendment, become a Buyer for all purposes of the Repurchase
Agreement to the same extent as if originally a party thereto.  Each of the
undersigned New Buyers (a) represents and warrants that it is legally authorized
to enter into this Amendment; (b) confirms that it has received a copy of the
Repurchase Agreement and each of the other Repurchase Documents, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent, or any other Buyer and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Repurchase Agreement or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Repurchase Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Repurchase Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Repurchase Agreement are
required to be performed by it as a Buyer.


[Signature Pages Follow]




5





--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first set forth above.
DHI MORTGAGE COMPANY, LTD.,
as Seller and Servicer


By: DHI Mortgage Company GP, Inc.
Its General Partner






By: /s/ MARK C. WINTER                 
Name: Mark C. Winter
Title: Executive Vice President


S-1
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Buyer




By: /s/ EDWIN D. JENKINS                
Name: Edwin D. Jenkins            
Title: Senior Vice President


S-2
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



ASSOCIATED BANK, N.A., as a Buyer




By: /s/ MATTHEW O'ROURKE            
Name: Matthew O'Rourke            
Title: Relationship Manager


S-3
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



TRUIST BANK, formerly known as BRANCH BANKING & TRUST COMPANY, as a Buyer




By: /s/ SAMUEL W. BRYAN            
Name: Samuel W. Bryan    
Title: Senior Vice President


S-4
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



COMERICA BANK, as a Buyer




By: /s/ BRADEN FUDGE                    
Name: Braden Fudge                
Title: Assistant Vice President


S-5
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



TIAA, FSB, formerly known as EVERBANK, as a Buyer




By: /s/ E.R. MOORE                    
Name: E.R. Moore                
Title: Vice President


S-6
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as a Buyer




By: /s/ ROBERT BOMBEN                    
Name: Robert Bomben            
Title: Director


S-7
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



STERLING NATIONAL BANK, as a Buyer




By: /s/ EDDIE OTHMAN                    
Name: Eddie Othman                
Title: Senior Vice President


S-8
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as a Buyer




By: /s/ PAUL SPIRIDIGLIOZZI                     
Name: Paul Spiridigliozzi
Title: Managing Director


S-9
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



VERITEX COMMUNITY BANK, as a Buyer




By: /s/ AMY SATSKY                    
Name: Amy Satsky
Title: EVP - Managing Director Specialty Finance




S-10
Ninth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




SCHEDULE BC TO NINTH AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT




SCHEDULE BC
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THE BUYERS' COMMITTED SUMS


Buyer
Except as provided in the below chart,
Committed Sum for any period:
U.S. Bank National Association
 
$
250,000,000


Truist Bank, f/k/a Branch Banking & Trust Company
 
$
175,000,000


Comerica Bank
 
$
175,000,000


TIAA, FSB, f/k/a EverBank
 
$
175,000,000


BMO Harris Bank N.A.
 
$
125,000,000


Sterling National Bank
 
$
100,000,000


Associated Bank, N.A.
 
$
75,000,000


Capital One Bank
 
$
75,000,000


Veritex Community Bank
 
$
50,000,000


Maximum Aggregate Commitment
 
$
1,200,000,000





Buyer
Committed Sum for
March 23, 2020 through and including April 22, 2020
June 22, 2020 through and including July 22, 2020
September 21, 2020 through and including November 5, 2020
December 21, 2020 through and including January 20, 2021
U.S. Bank National Association
 
$
291,666,667


Truist Bank, f/k/a Branch Banking & Trust Company
 
$
204,166,667


Comerica Bank
 
$
204,166,667


TIAA, FSB, f/k/a EverBank
 
$
204,166,667


BMO Harris Bank N.A.
 
$
145,833,333


Sterling National Bank
 
$
116,666,667


Associated Bank, N.A.
 
$
87,500,000


Capital One Bank
 
$
87,500,000


Veritex Community Bank
 
$
58,333,333


Maximum Aggregate Commitment
 
$
1,400,000,000















Sch. BC

--------------------------------------------------------------------------------




EXHIBIT C TO NINTH AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT




FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS
TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH
CERTAIN FINANCIAL COVENANTS


OFFICER’S CERTIFICATE




ADMINISTRATIVE AGENT:    U.S. Bank National Association
SELLER:    DHI MORTGAGE COMPANY, LTD.
SUBJECT PERIOD:      ended     , 20___
DATE:     , 20___
This certificate is delivered to the Administrative Agent and the Buyers under
the Second Amended and Restated Master Repurchase Agreement dated as of February
27, 2015 (as supplemented, amended or restated from time to time, the “Current
Repurchase Agreement”), among the Seller, the Administrative Agent and the
Buyers from time to time party thereto. Unless they are otherwise defined in
this request, terms defined in the Current Repurchase Agreement have the same
meanings here as there.
The undersigned officer of the Seller certifies to the Administrative Agent that
on the date of this certificate:
1.    The undersigned is an incumbent officer of the Seller, holding the title
stated below his or her signature below.
2.    The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP and present fairly the Seller’s financial
condition and results of operations as of _________________ for that month (the
“Subject Period”) and for the year to that date (except that interim (i.e.,
other than annual) Financial Statements exclude notes to Financial Statements
and statements of changes to stockholders’ equity and are subject to year-end
adjustments).
3.    The undersigned officer of the Seller supervised a review of the Seller’s
activities during the Subject Period in respect of the following matters and has
determined the following:
(a) except to the extent that (i) a representation or warranty speaks to a
specific date or (ii) the facts on which a representation or warranty is based
have changed by transactions or conditions contemplated or expressly permitted
by the Repurchase Documents, the representations and warranties of the Seller in
the Current Repurchase Agreement and the other Repurchase Documents are true and
correct in all material respects, other than the changes, if any, described on
the attached Annex A;
(b) no event has occurred that could reasonably be expected to have a materially
adverse effect on any of the Central Elements of the Seller;
(c) the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;




Ex C-1

--------------------------------------------------------------------------------



(d) no Event of Default has occurred that has not been declared by the
Administrative Agent in writing to have been cured or waived, and no Default has
occurred that has not been cured before it became an Event of Default, other
than those Events of Default and/or Defaults, if any, described on the attached
Annex A; and
(e) compliance by the Seller with the financial covenants in Sections 17.12,
17.13, and 17.14 of the Current Repurchase Agreement, is accurately calculated
on the attached Annex A.
DHI MORTGAGE COMPANY, LTD.
By: DHI Mortgage Company GP, Inc.
Its General Partner




By:     _______________________________
Name:     _______________________________
Title:     _______________________________








Ex C-2

--------------------------------------------------------------------------------




ANNEX A TO OFFICER’S CERTIFICATE
1.    Describe changes to representations and warranties, if any (clause 3(a) of
attached Officer’s Certificate); if none, so state.
2.    Describe deviations from compliance with obligations under the Repurchase
Documents (clause 3(c) of attached Officer’s Certificate); if none, so state.
3.    Describe Defaults or Events of Default, if (clause 3(d) of attached
Officer’s Certificate); if none, so state.
4.    Calculate compliance with covenants in Sections 17.12 through 17.14 of the
Current Repurchase Agreement (clause 3(e) of attached Officer’s Certificate):
(a)    Section 17.12. The Seller’s Tangible Net Worth as of __________ is
$____________________ (the minimum under Section 17.12 is $120,000,000.)
(b)    Section 17.13. The ratio of Seller’s GAAP Indebtedness and Contingent
Indebtedness to Tangible Net Worth of the Seller on a consolidated basis with
its Restricted Subsidiaries, measured monthly is ___ to 1.0 (the maximum ratio
under Section 17.13 is 8.0:1.0.)
(c)    Section 17.14. The Seller’s liquidity (unrestricted cash, Cash
Equivalents and unused portion of the Maximum Aggregate Commitments) for the
month ended __________________, 20__ was $_____________ (the minimum under
Section 17.14 is $45,000,000).
5.    For the Subject Period, (i) describe and give details regarding actual
repurchase, make whole and indemnity payments made by Seller to any Person, and
(ii) provide a summary of notices received by the Seller requesting or demanding
that the Seller repurchase (or pay indemnity or other compensation in respect
of) Mortgage Loans previously sold or otherwise disposed of by the Seller to any
Investor or other Person pursuant to any express or implied repurchase or
indemnity obligation as per Section 16.5. (Attach schedule or explanation.)




Ex C-3

--------------------------------------------------------------------------------



Attachment to Annex A
Purchased Loans Curtailment Report
(List Purchased Loans on which unscheduled principal payment, prepayment or
reduction of more than one regularly scheduled principal and interest
installment payment was received since last monthly report and resulting new
Principal Balance.)








Ex C-4